DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 8/18/2022 has been entered.
Allowable Subject Matter
Claims 1, 5-8, 10-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Marshall (WO 2019010393). Regarding claims 1 and 19-20, Marshall discloses a liquid dispenser for housing an inverted container, the housing includes a first housing portion and a second housing portion disconnectably mountable to one another to enclose an interior space of the housing, a socket within the interior space of the housing to receive a neck of the inverted container; a pump assembly in fluid communication with the socket of the housing and operable from outside of the housing to dispense fluid through the neck of the inverted container via a delivery aperture of the pump assembly located outside of the housing. In combination with other claimed limitations, Marshall and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to the second housing portion comprises at least one spike configured to perforate the inverted container, to form at least one corresponding vent opening through the inverted container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754